DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 07/15/2022.  No claim has been amended. Claims 2, 9, 11, 13, 16 and 18 have been cancelled. No claim has been newly added. Claims 1, 3-8, 10, 12, 14-15, 17 and 19-20 are currently pending in the application. 

Response to Argument
Applicant’s argument filed on 07/15/2022 has been fully considered but it is not persuasive.
Applicant submits “Paragraph [0028] of Jepsen discloses how to build up an OLED bezel pixel layer 500, which can be deemed as a second display. As shown in Fig. 5 of Jepsen, the OLED pixel layer 500 includes a flexible substrate 510 and an OLED bezel pixel layer 500, the OLED bezel pixel layer 500 can be adhered to the substrate 510. Fig. 5 shows how to build up one display apparatus, the single display apparatus has two internal parts: the OLED bezel pixel layer 500 and the flexible substrate 510, where the single display apparatus can be built up by adhering the OLED bezel pixel layer 500 to the flexible substrate 510. Whether the second displays are bound together or not, for each second display, its own OLED bezel pixel layer 500 is always adhered to its own flexible substrate 510. Thereby, Jepsen is silent about the ability to put all of the second displays together to be a whole structure.” (Remarks, page 6, the first paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. Claim 1 recites “all the second displays are bound together as a whole structure by an adhesive”. Jepsen teaches a display assembly comprising second displays are bound together as a whole structure by an adhesive (figure 2A, bezel pixel layer as second displays, paragraph 28, OLED bezel pixel layer 500 includes an adhesive on the bottom of flexible substrate 510 as a whole structure). The second displays are bound together as a whole structure by the adhesive on the bottom of the flexible substrate 510. Figure 4C further shows the second displays are bound together as a whole structure to display a whole image. Therefore, Jepsen teaches the claim feature “all the second displays are bound together as a whole structure by an adhesive”. As above, Examiner maintains the rejection of the independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10, 12, 14-15, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US. Pub. No. 2017/0249119, hereinafter “Ding”) in view of Jepsen et al. (US. Pub. No. 2015/0022424, hereinafter “Jepsen”).
As to claim 1, (Previously Presented) Ding discloses a display assembly [figure 10, a video wall system, abstract], comprising:
a plurality of first displays [figure 10, displays “2” provided with side walls spliced together] provided with side walls spliced together [figure 25, side wall of display “2”], each of the plurality of first displays comprising a first display area and a first bezel surrounding the first display area [figure 6, first display area “102” and first bezel “105” surrounding the first display area “102”], the first display area facing a display side [figure 6], and regions between two adjacent first display areas being splicing seams [figures 6 and 25, regions “105”];
wherein,
the splicing seams on the display side are covered by second displays [figures 10 and 25, regions “105” is covered by active display bars “17” (second displays)]; and
the second displays are flexible or curved displays [figure 25, second display “17” are curved displays, paragraph 82, flexible display], and each of the second displays comprises a second display area [figure 25, each of the active display bars comprises a top display area] and a second bezel surrounding the second display area [figure 25, bezel area “27b” bent towards the splicing seam, “27b” is curved with a thickness towards the splicing seam]; and the second bezel is bar shaped and is bent towards a respective splicing seam with respect to the second display area [figures 10 and 25, the second bezel around the active display bars “17” is bar shaped and is bent towards its respective region “105”].
Ding does not expressly disclose that a type of the second displays is different from that of the first displays; and all the second displays are bound together as a whole structure by an adhesive.
However, Ding discloses different embodiments wherein the first displays may be an LCD spliced screen [paragraph 9]; whereas, the second display is LED dot matrix, an OLED bar and a QLED bar [paragraph 30], which is different from that of the first displays.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the different features of Ding to have the type of the second display different from that of the first displays, since it is a simple substitution of one known element for another to obtain predictable results.
Ding does not expressly disclose all the second displays are bound together as a whole structure by an adhesive.
Jepsen teaches a display assembly comprising second displays are bound together as a whole structure by an adhesive [figure 2A, bezel pixel layer as second displays, paragraph 28, OLED bezel pixel layer 500 includes an adhesive on the bottom of flexible substrate 510 as a whole structure].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display assembly of Ding to have the second displays bound together as a whole structure by an adhesive, as taught by Jepsen, in order to create a unified overall-image to be displayed on the multi-panel display (Jepsen, abstract).
As to claim 3, (Previous Presented) Ding discloses the display assembly of claim 1, wherein,
the second bezel is bent to be perpendicular to the second display area [figure 25, the second bezel “27b” is bent to be perpendicular to the top display area].
As to claim 4, (Previously Presented) Ding discloses the display assembly of claim 1, wherein, the first displays are liquid crystal displays [paragraph 9, LCD spliced screen].
As to claim 5, (Previously Presented) Ding, as modified by Jepsen, discloses the display assembly of claim 1, wherein,
the second displays are organic light emitting diode displays [paragraph 30, LED dot matrix, an OLED bar and a QLED bar].
As to claim 7, (Previously Presented) Ding discloses the display assembly of claim 1, wherein, each second display is adhered to a respective first bezel [Jepsen, paragraph 28, OLED bezel pixel layer 500 includes an adhesive on the bottom of flexible substrate 510]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 8, (Previously Presented) Ding, as modified by Jepsen, discloses the display assembly of claim 1, further comprising:
a transparent outer frame provided at the plurality of first displays on the display side, the second displays being adhered to the transparent outer frame [Jepsen, figure 8B, a transparent veil layer covering the bezel pixel layer per claim 3].
As to claim 10, (Previously Presented) Ding discloses the display assembly of claim 1, wherein,
all of the second displays cover all the splicing seams [figure 13, all of the second displays “17” cover all the splicing seams].
As to claim 12, (Previously Presented) see the above discussion of claim 4.
As to claim 14, (Previously Presented) see the above discussion of claim 5.
As to claim 15, (Previously Presented) see the above discussion of claim 5.
As to claim 17, (Previously Presented) see the above discussion of claim 7.
As to claim 19, (Previously Presented) see the above discussion of claim 8.
As to claim 20, (Previously Presented) see the above discussion of claim 8.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Jepsen, further in view of Kim et al. (US. Pub. No. 2018/0190631, hereinafter “Kim”).
As to claim 6, (Previously Presented) Ding discloses the display assembly of claim 1.
Ding does not expressly disclose the second displays are micro light emitting diode displays.
Kim teaches displays can be micro light emitting diode displays [figure 16, light emitting devices “150” may be a micro light emitting diode chip per paragraph 67, paragraph 230, a light emitting display device (i.e., a micro light emitting diode display device)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display assembly of Ding to form the second displays using a micro light emitting diode displays, as taught by Kim, since it is a simple substitution of one known element for another to obtain predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622